Citation Nr: 0331084	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  02-13 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1968 
to August 1971.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal of a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California. 


REMAND

Review of the claims folder reveals that the veteran was 
scheduled for a hearing before the Board in January 2003.  
He cancelled that hearing.  He was subsequently scheduled 
for a hearing before the Board in May 2003, but requested 
that the hearing be postponed due to multiple medical 
problems.  The RO then scheduled the veteran for a hearing 
in September 2003.  The veteran contacted the RO nine days 
prior to his scheduled hearing to report that he had a 
conflicting medical appointment.  He indicated his desire to 
be rescheduled for the next available travel Board hearing.  
In an October 2003 written brief presentation, the veteran's 
representative requested that the veteran's appeal be 
remanded to allow the veteran to testify before the Board.  
The Board has determined that there is good cause for the 
request to reschedule the September 2003 hearing.   

Accordingly, this matter is REMANDED to the RO for the 
following:

The veteran is to be scheduled, in 
accordance with the docket number of his 
appeal, for a hearing at the RO before a 
member of the Board.  The RO should 
notify the veteran of the date, time and 
place of the hearing by letter mailed to 
his address of record.  All 
correspondence pertaining to this matter 
should be associated with the claims 
folder.

After the appellant has been afforded an opportunity to 
appear at a hearing before a member of the Board, the RO 
need not take any further adjudicatory action, but should 
return the claims folder to the Board for further appellate 
review.  



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




